Citation Nr: 1823485	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from September 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents during service on a direct basis, and exposure cannot be presumed.

2.  Service connection for diabetes mellitus, type II, was denied in a March 1995 rating decision that was not appealed and became final.

3.  Evidence added to the record since the March 1995 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus, type II, and raises the possibility of substantiating the claim.

4.  The Veteran's diabetes mellitus, type II, is not causally or etiologically related to service, and was not manifested to a compensable degree within a year of service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 1995 rating decision, denying service connection for diabetes mellitus, type II, is new and material, and the claim for service connection is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met in a letter to the Veteran.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in conjunction with his claim.  Overall, the examiner provided well-reasoned rationales for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Herbicide Exposure

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period in the 1960s and 1970s, or along the Demilitarized Zone (DMZ) in Korea between 1968 and 1971.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

Service personnel records show that the Veteran served on the U.S.S. Ticonderoga and the U.S.S. Kalamazoo during the Vietnam era and was awarded the Vietnam Service Medal.  The Board notes VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The U.S.S. Ticonderoga and the U.S.S. Kalamazoo are not vessels recognized as having conducted "brown water" operations in Vietnam.  Moreover, the Veteran and his representative have not submitted any evidence supporting that the U.S.S. Ticonderoga and the U.S.S. Kalamazoo operated in the rivers, delta areas, or inland waterways of Vietnam.  Thus, consideration of exposure under the theory that his ships operated in close proximity to the shoreline, and therefore should be recognized as a "brown water" vessel, is not appropriate to the facts in this case.  Furthermore, service personnel records do not show that the Veteran set foot in Vietnam or was in the inland waters of Vietnam.  Therefore, it cannot be presumed that the Veteran was exposed to herbicide agents based on serving in Vietnam.  Service connection is therefore not available for diabetes mellitus, type II, on a presumptive basis due to exposure to herbicides.  See 38 C.F.R. § 3.307(a).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

III.  New and Material Evidence and Service Connection

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."   However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection will also be presumed for certain chronic diseases, including diabetes mellitus, type II, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).

At the time of the March 1995 rating decision, the evidence of record included the STRs and VA treatment records.  The STRs show that at the May 1991 discharge examination, fasting blood sugar was 122 mg/dl.  The normal range was noted to be 65 - 125.  The examiner wrote that the Veteran may need a dietary consultation due to his glucose and cholesterol levels.  There was no diagnosis of diabetes.  April 1994 VA treatment records state that the Veteran had glucose intolerance.  The March 1995 rating decision notes that the first evidence of diabetes was in April 1994.

The additional evidence added to the record since the March 1995 rating decision includes VA treatment records showing ongoing treatment for management of diabetes.  November 2013 VA treatment records list the date of the diabetes diagnosis as "1992?" and note that the exact date is unknown.  The Veteran said at a July 2014 informal conference with a decision review officer that he was first made aware of problems with his blood sugar at a Department of Transportation physical examination the day after discharge.  He contacted the trucking company and was told that those records were not available.  During that period, some VA and private providers said that he had diabetes, and some said that he did not.  The Veteran said that he did not go on a restricted diet when he found out about his elevated blood sugar right after discharge.

The Veteran's records were reviewed by a VA examiner in July 2014.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the available in-service and immediate post-service glucose levels do not meet the criteria for diabetes.  The in-service levels were consistent with glucose intolerance.

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran may have had diabetes at discharge from active service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for diabetes mellitus, type II, is reopened.  The reopened claim is discussed in the remand section below.

Reviewing the reopened claim on the merits, the Board notes that the Veteran is considered competent to report that he was told he had problems with his blood sugar at a physical examination the day after discharge, and that some providers told him he had diabetes during that period.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board does not find that the weight of the most competent evidence is equally balanced or greater in support of a relationship between glucose readings during and shortly after service, and the appropriateness of a diagnosis of diabetes prior to April 1994.  In fact, the July 2014 VA examiner specifically reviewed glucose readings from February 1989, March 1989, May 1991, March 1994, and June 1994 in determining that the in-service and immediate post-service glucose levels do not meet the criteria for diabetes.  Significant probative value is given to her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124.  There are no competent opinions of record that the Veteran's diabetes is related to service or was incurred to a compensable degree within a year of service.

Because the evidence preponderates against the claim of service connection for diabetes mellitus, type II, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has been received, and the Veteran's service connection claim for diabetes mellitus, type II, is reopened.

Service connection for diabetes mellitus, type II, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


